Citation Nr: 0307069	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

(As discussed hereinbelow, the reopened claim of service 
connection for PTSD will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from February 1970 to 
December 1971.
This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO).  

In August 1994, the RO denied service connection for PTSD.  
The veteran filed a claim to reopen in April 2000, but the RO 
addressed the merits of the claim without first discussing 
the finality of the August 1994 rating action.  Before the 
Board reaches the merits of the claim, the issue of whether 
new and material evidence has been submitted must first be 
addressed.  

In light of the action taken herein, the Board is undertaking 
additional development with respect to the now reopened claim 
of service connection for PTSD, pursuant to authority granted 
by 38 C.F.R. § 19.9 (a)(2).  When the additional development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903.  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this matter.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an August 
1994 rating decision; the veteran did not perfect an appeal.  

2.  Evidence received since the August 1994 rating decision 
is neither duplicative nor cumulative of evidence previously 
received and bears directly and substantially on the matter 
under consideration.  


CONCLUSIONS OF LAW

1.  The August 1984 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has been submitted so as to permit a reopening of 
the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  

Analysis

In August 1984, the RO denied the veteran's claim of service 
connection for PTSD.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In this particular case, the RO denied service connection for 
PTSD in an August 1994 rating decision for a lack of evidence 
to substantiate a current diagnosis of PTSD.  The veteran 
never filed a notice of disagreement with that rating; thus, 
the August 1994 rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103.  In the August 1994 rating decision, the RO 
considered the veteran's service medical records and VA 
examination and social survey dated in June 1994.  Overall, 
examination findings were indicative of PTSD-like symptoms, 
but no diagnosis of PTSD was made at that time.  Thus, on 
that basis, the RO denied the veteran's claim.  

Since the August 1994 rating decision, the veteran has 
submitted new and material evidence in support of his service 
connection claim so as to warrant a reopening of his claim.  
In other words, the veteran has submitted evidence that bears 
directly and substantially upon the specific matter under 
consideration, that is entitlement to service connection for 
PTSD, which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Specifically, the veteran has submitted VA progress notes 
dated from 1999 to 2000 and a VA examination report dated in 
October 2000, which include a diagnosis of and treatment for 
PTSD.  Thus, the Board notes that the evidence is clearly 
new, as it was not associated with the record at the time of 
the prior rating decision.  Furthermore, the evidence is 
material, in that it supports a diagnosis of and ongoing 
treatment for PTSD, which is probative of the issue of 
service connection.  

In view of the above, the Board concludes that the veteran 
has submitted new and material evidence in support of his 
service connection claim for PTSD, and as such, his service 
connection claim is reopened.  

ORDER

New and material evidence having been submitted, the 
veteran's appeal to this extent is allowed, subject to 
further action as discussed herein.  




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

